The opinion of the court was delivered by
Lowrie, C. J.
The bequest is to the heirs of George and John, and as they cannot have joint heirs, it must have been intended for them as several classes, that is, for the heirs of George and for the heirs of John, and they are to take as if the property bequeathed had descended to them through George and John respectively. The legatees do not take under the intestate laws; but they are defined by those laws, and must be ascertained by reference to them. The court decided the case agreeably to this view. Grandnephews fall within the description as legatees.
Appeal dismissed at the costs of the appellant.